DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2, 5-6 and 9, the examiner found no reference in the prior art that disclosed or rendered obvious a calibration method, the method being implemented by at least a controller including a processor and operably connected to an X-ray CT apparatus, the method comprising the step(s) of: 
generating, with the processor, volume data from the CT scan with a spherical calibration in contact with an object; 
obtaining, with the processor, a profile of a surface shape of the object in the volume data, and calculating a boundary surface of the spherical calibration jig from center coordinates of the spherical calibration jig; and 
determining, with the processor, a correction value for adjusting a boundary surface of the object determined from a gradient of the profile to the boundary surface of the spherical calibration jig and including all limitations recited in independent claim 1.
As per claim 3 and dependent claims 4, 7, 8, 10, 11 and 12, the examiner found no reference in the prior art that disclosed or rendered obvious an apparatus comprising an X-ray CT scanner, including a controller with a processor configured to: 
generate volume data by performing a CT scan with a spherical calibration jig having a known dimension and in contact with an object;
obtain a profile of a surface shape of the object in the volume data, and calculate a boundary surface of the spherical calibration jig from center coordinates of the spherical calibration jig; and 
determine a correction value for adjusting a boundary surface of the object determined from a gradient of the profile to the boundary surface of the spherical calibration jig and including all limitations recited in independent claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884